The bequest of the note is absolute. That such was the intention of the testatrix is indicated by the nature *Page 275 
of the property as well as by the language of the will. A bequest of the legatee's own note could not form a provision for her support, directly nor indirectly, unless she was possessed of property out of which payment could be enforced. If she had no property except such as is by law exempt from attachment, as an aid to her support, it would be entirely worthless; so that the more she stood in need of assistance the less could she obtain from such a gift.
The clause respecting the note is to be construed as if it were a separate and distinct item in the will, and the next clause as if the words "for her support for life" immediately followed the word "also," and the ellipsis of the words "I give and bequeath" were supplied so as to read, "also I give and bequeath for her support for life the sum," c.
Judgment for the defendants.
BLODGETT, J., did not sit: the others concurred.